Citation Nr: 0936508	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-10 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 30 percent disability rating. 


FINDINGS OF FACT

1.  Prior to March 11, 2008, the Veteran's PTSD is not shown 
to have been productive of occupational and social impairment 
with reduced reliability and productivity.

2.  From March 11, 2008, the Veteran's PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity, but is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.   


CONCLUSION OF LAW

1.  Prior to March 11, 2008, the criteria for an initial 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

2.  From March 11, 2008, the criteria for an initial rating 
of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in December 2004 and a subsequent letter 
in August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 
 
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

The Veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For the present claim, the Board 
finds that staged ratings are warranted, as explained below.  

The Veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, for PTSD.  A 30 percent 
disability rating is assigned when PTSD causes occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent disability rating is assigned when PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent disability rating is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  Id.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DSM-IV (4th ed.,1994).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  DSM- IV (4th ed., 1994); see 38 
C.F.R. § 4.130.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment.  38 
C.F.R. § 4.126.   

The evidence for consideration includes VA treatment records 
and the reports of two VA examinations.  In October 2004, the 
Veteran was seen at the VA Medical Center (VAMC) for 
complaints of increased irritability.  He was recently 
divorced after 31 years of marriage, had received a poor 
evaluation at work - his first in 18 years - after an 
outburst at a supervisor, and had recently been arrested at 
his home for firing a gun at his neighbor while intoxicated.  
Participation in a crisis counseling group was recommended.  
From November 2004 to January 2007, the Veteran attended 
group therapy for crisis management at the VAMC, usually on a 
weekly basis.

On March 2005 VA examination, the Veteran provided a history 
of mental health symptoms, including trouble sleeping, for 31 
years.  His current symptoms were lack of sleep, dreams of 
combat experiences, ringing in his ears, and occasional 
impairment in the ability to perform daily functions.  He 
reported having flashbacks and intrusive thought of Vietnam, 
feeling detached or estranged from others, irritability and 
outbursts of anger, difficulty concentrating, hypervigilance, 
and occasional nighttime fugue states.  He did not experience 
delusions or hallucinations, but did have panic attacks about 
once a month, lasting about 30 minutes each.  He had normal 
speech and communication, appropriate thought processes, his 
memory and abstract thinking were normal, and he had no 
suicidal or homicidal ideation.  Based on the examination and 
a review of the claims file, the examiner diagnosed PTSD and 
assigned a GAF score of 65.  The examiner opined that he did 
not have any difficulty performing activities of daily living 
and was able to establish and maintain effect work and social 
relationships.

On March 2008 VA examination, the claims file was reviewed.  
The Veteran reported that he experienced poor sleep (on 
average 3 to 4 hours a night), had increasingly frequent 
nightmares (3 or 4 a week) and intrusive, very unpleasant 
thoughts of Vietnam.  He avoided crowds and had trouble 
forming close emotional contacts with people.  He was 
irritable and short tempered, with a "big startle reaction" 
and hypervigilance.  His depression had recently increased 
and he experienced low energy and low motivation, spending 
days at a time without getting dressed.  It was noted that he 
had retired in April 2006 and that his PTSD symptoms had made 
carrying out work activities quite difficult in the last few 
years of his employment.  While he was not taking any 
medication for his PTSD symptoms he was considering it, a 
possibility the examiner explicitly endorsed.

On mental status examination, the Veteran was appropriately 
dressed.  He was tearful at times when talking about Vietnam 
and his overall mood was "down."  He exhibited no socially 
inappropriate behaviors, but did have a tendency to carry on 
the conversation beyond what the listener would generally 
prefer.  His short term memory was reasonably good and he 
showed no evidence of a thought disorder, but did exhibit 
some hesitation in being able to find the right word or 
phrase to convey his point.  He was not experiencing 
hallucinations or delusion, but did have some recent suicidal 
ideation, mostly related to his reaction if his son were to 
die before him.  He exhibited good verbal analysis and 
abstract thinking skills and showed no significant deficit in 
cognitive functioning or communication skills.  The examiner 
diagnosed PTSD with depression, assigned a GAF score of 58, 
and opined that the Veteran's PTSD "has progressed somewhat 
and now produces a considerable degree of dysfunction in 
terms of work and social capacity."

At hearing in June 2009, the Veteran testified that he had 
problems related to angry outbursts and a flattened affect.  
He had attended group therapy at VA until he was involved in 
an altercation with another patient, at which point he lost 
trust in his therapist.  He stated that he was pretty 
isolated and suffered anxiety in crowds, such as when 
shopping at Wal-mart.  He reported continued problems 
sleeping, including periods where he went as long as four 
days without sleep, and problems driving, especially in 
traffic.  He also reported memory problems, including the 
need to write everything down.  

Based on this record, the Board finds that for the period 
from November 24, 2004 to March 11, 2008, the Veteran's PTSD 
has been correctly rated as 30 percent disabling under 
Diagnostic Code 9411.  The record relating to the Veteran's 
PTSD during this time period consists of the March 2005 VA 
examination and the VA group therapy records.

The VA examiner noted that the Veteran had no difficulty 
performing activities of daily living and was able to 
establish and maintain effective relationships.  Despite 
exhibiting some depression, his speech and communication were 
normal, as were his memory, judgment, and abstract thinking.  
He was assigned a GAF score of 65.  As noted above, a GAF 
score of 65 is indicated when there are mild symptoms, such 
as depression and some difficulty in social functioning but 
the individual is generally functioning pretty well.  

In light of this evidence, the Board finds that the initial 
disability rating of 30 percent is appropriate for the period 
from November 24, 2004 to March 11, 2008.

However, after careful consideration of all of the evidence, 
the Board finds that an increased rating of 50 percent, but 
no higher, is warranted, from March 11, 2008.  Prior to this 
date, the Veteran's PTSD did not exhibit symptoms justifying 
a 50 percent rating under Diagnostic Code 9411.  However, a 
50 percent rating is warranted from March 11, 2008, the date 
of the second VA examination.  Specifically, on that date, 
but not before, the evidence shows that the Veteran's PTSD 
results in symptoms that most closely approximate this higher 
rating, based on the VA examination discussed above.  At the 
March 2008 VA examination, the Veteran's disability had 
worsened, with more frequent nightmares, intrusive thoughts, 
and panic attacks, as well as increased depression and 
limitations in social functioning.  The examiner opined that 
the Veteran now had a considerable degree of dysfunction in 
terms of work and social capacity.  The Board find s that 
this assessment more nearly meets the criteria of 
occupational and social impairment with reduced reliability 
and productivity, making a 50 percent disability rating 
appropriate. 

The Veteran, however, does not warrant a higher rating (70 
percent) at any point during the rating period on appeal.  
The Veteran's GAF scores have consistently been in the 
moderate range, and the Veteran continues to have a good 
relationship with his son and grandchild.  The Veteran's 
treatment records fails to show suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, or near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  The Veteran is also able to attend to his 
activities of daily living.  Therefore the criteria for a 
rating in excess of 50 percent are not met. 

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 However, there is nothing in the record to suggest that the 
schedular criteria are inadequate.  The symptoms (and 
associated impairment and limitations) shown are entirely 
encompassed by the schedular criteria.  Furthermore, the 
disability picture presented by the Veteran's service 
connected PTSD is not exceptional.  The record shows that he 
does not have any restrictions in his work (nor in ordinary 
daily activities) as a result of the PTSD beyond those 
encompassed in the criteria.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, having resolved all doubt in favor of the 
Veteran, the Veteran's claim for an increased rating for PTSD 
is granted to 50 percent, but no higher, from March 11, 2008.  
With regard to the remainder of the rating period on appeal, 
although the Board has considered the benefit of the doubt 
rule, as the preponderance of the evidence is against the 
claim, the appeal in that regard is denied.  


ORDER

An initial rating in excess of 30 percent for PTSD prior to 
March 11, 2008 is denied.

Subject to the provision governing the award of monetary 
benefits, an initial rating for PTSD of 50 percent from March 
11, 2008, is granted. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


